Territory of Michigan, to wit—
The United States to the Marshal of Michigan Greeting. Whereas Hugh Pattinson & Richard Pattinson, merchants in Company at Chicago, in Said territory, under the firm of Hugh Pattinson & C°, lately in our court before us, at Detroit, by our writ, and by the judgment of the Said Court recovered against Charles Chandonet eight hundred fifty Seven dollars Sixty nine yi Cents for their damages which they had sustained as well by reason of the trover and conversion of a certain quantity of merchandize by him the Said Charles Chandonet, the property of the Said Hugh Pattinson & C° at Chigcago aforesaid, as for their costs & charges by them about their Suit in that behalf expended, whereof the Said Charles is Convicted, as appears to us of record; and altho Judgment thereof be thereon given, yet execution of the damages aforesaid Still remains to be made to them the Said Hugh Pattinson & C°. And whereas James May of Detroit aforesaid lately (that is to Say) of September term in the year of our Lord one thousand eight hundred Six in our Said Court before us, at Detroit, came personally in his own proper person and became pledge and bail for the Said Charles Chandonet that he the Said Charles Should satisfy and pay the Condemnation of the Court or render his body in execution for the Same, or that he the Said James May would do it for him, as by the record of the Said *402recognizance now remaining in our Said Court before us, at Detroit, fully appears. Yet the Said Charles has not yet paid the Said damages or any part thereof to the Said Hugh Pattinson & C° nor rendered himself to the Marshall of our prison before us on that occasion, as we have received information from the Said Hugh Pattinson & C° whereof the Said Hugh Pattinson & C° have humbly besought us to provide them a proper remedy in this particular, and we being willing that what is right and just Should be done, command you that by honest & lawfull men of your bailiwick you make known to the Said James May that he be before us at Detroit on the third monday in September next to Shew, if he have, or know of any thing to Say for himself, why the Said Hugh Pattinson & C° ought not to have their execution against him the Said James May for the damages aforesaid according to the force, form and effect of the Said recognizance, if it Shall Seem expedient for him So to do and further to do and receive all and Singular those things which our S[aid Court] before us Shall then & there consider of him in this behalf and have there then the names of those [by whom] you Shall So cause it to be made known to him, and this Writ. Witness Augustus B. Woodward Chief Judge of Michigan this thirteenth day of march one thousand eight hundred Seven. Peter Audrain - clerk

[In the handwriting of Peter Audrain]